RENDERED: MAY 27, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0527-WC

MJ GREAT CLIPS, INC.                                                APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-93999


ANGELA JOHNSON; HONORABLE
TONYA MICHELLE CLEMONS,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                                APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND K. THOMPSON, JUDGES.

MCNEILL, JUDGE: On November 20, 2018, Appellee, Angela Johnson

(Johnson), sustained a work-related cumulative trauma injury to her shoulder,

while working for her employer, MJ Great Clips, Inc. (Great Clips). Johnson filed

her Form 101, Application for Resolution of Workers’ Compensation Claim, on
March 13, 2020. After a final hearing on the matter, the Administrative Law Judge

(ALJ) issued a sixteen-page opinion awarding Johnson temporary total disability

(TTD), permanent partial disability (PPD), and medical benefits. Great Clips

appealed to the Workers’ Compensation Board (Board), which unanimously

affirmed the ALJ’s determination. Great Clips now appeals to this Court as a

matter of right. Having reviewed the record and the law, we affirm the Board.

                           STANDARD OF REVIEW

             The ALJ has “the sole discretion to determine the quality, character,

weight, credibility, and substance of the evidence, and to draw reasonable

inferences from the evidence.” Bowerman v. Black Equipment Co., 297 S.W.3d

858, 866 (Ky. App. 2009). Therefore, “appellate courts may not second-guess or

disturb discretionary decisions of an ALJ unless those decisions amount to

an abuse of discretion.” Id. at 866 (citing Medley v. Bd. of Educ., Shelby County,

168 S.W.3d 398, 406 (Ky. App. 2004)). “If the reviewing court concludes the rule

of law was correctly applied to facts supported by substantial evidence, the final

order of the agency must be affirmed.” Kentucky Unemployment Ins. Comm’n v.

Cecil, 381 S.W.3d 238, 246 (Ky. 2012) (citing Brown Hotel Co. v. Edwards, 365

S.W.2d 299, 302 (Ky. 1962)). “Substantial evidence means evidence of substance

and relevant consequence having the fitness to induce conviction in the minds of

reasonable men.” Smyzer v. B.F. Goodrich Chem. Co., 474 S.W.2d 367, 369 (Ky.


                                         -2-
1971) (citation omitted). “However, a reviewing court is entitled to substitute its

judgment for that of the agency where the agency’s ruling is based on an ‘incorrect

view of the law.’” Fresenius Medical Care Holdings, Inc. v. Mitchell, 507 S.W.3d

15, 19 (Ky. App. 2016) (quoting Kentucky Bd. of Nursing v. Ward, 890 S.W.2d

641, 642 (Ky. App. 1994)). Of particular import here, KRS 342.185(3) provides:

             The right to compensation under this chapter resulting
             from work-related exposure to cumulative trauma injury
             shall be barred unless notice of the cumulative trauma
             injury is given within two (2) years from the date the
             employee is told by a physician that the cumulative
             trauma injury is work-related. An application for
             adjustment of claim for compensation with respect to the
             injury shall have been made with the department within
             two (2) years after the employee is told by a physician
             that the cumulative trauma injury is work-related.
             However, the right to compensation for any cumulative
             trauma injury shall be forever barred, unless an
             application for adjustment of claim is filed with the
             commissioner within five (5) years after the last injurious
             exposure to the cumulative trauma.

With these standards in mind, we now turn to the merits of the present case.

                                    ANALYSIS

             Great Clips’ sole argument on appeal is that it was erroneous as a

matter of law to award permanent benefits. The ALJ addressed the relevant

evidence most succinctly in its order denying Great Clips’ petition for

reconsideration as follows:

             The Opinion indicates all evidence was fully considered
             in determining that Plaintiff suffered a work-related

                                         -3-
             cumulative trauma to her left shoulder as well as a
             rationale for reliance on the opinions of Dr. [Jeffrey]
             Fadel as the most credible and persuasive with respect to
             dormant conditions and capacity to return to work.
             Further, consistent with applicable law, the Opinion
             identifies the date triggering notice [November 20, 2018]
             and clocking of the statute of limitations based on the
             opinion of Dr. [James] Bilbo.

In its opinion affirming the ALJ, the Board addressed the underlying evidence at

length, and ultimately agreed that Johnson’s cumulative trauma case was timely

filed. We also agree that the ALJ’s opinion was based on substantial evidence, i.e.,

“evidence of substance and relevant consequence having the fitness to induce

conviction in the minds of reasonable men.” Smyzer, 474 S.W.2d at 369 (citation

omitted). And although Great Clips’ argument is styled as an issue of law, much

of its argument actually concerns the sufficiency of the evidence. We hold that the

ALJ did not abuse its discretion here and certainly cannot say that the agency’s

ruling is based on an “incorrect view of the law.” Mitchell, 507 S.W.3d at 19

(citation omitted).

                                CONCLUSION

             For the foregoing reasons, we hereby affirm the Board, affirming the

decision issued by the ALJ.



             ALL CONCUR.




                                        -4-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

James Compton           Haley S. Stamm
Lexington, Kentucky     Fort Mitchell, Kentucky




                       -5-